DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 Response to Amendment
The Amendment filed on 8/20/2020 has been entered. Claims 71-74, 76, 78-84, and 95-106 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 5/20/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: ][AltContent: ]Claim 104 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore (U.S. Patent no 5662622).
[AltContent: textbox (Distal portion)][AltContent: textbox (Intermediate portion)][AltContent: textbox (Proximal portion)]In regard to claim 104,
[AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale

Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24 and 25: wherein the proximal portion includes proximal end portion 24 and second tubular wall portion 25), an intermediate portion (figure 1, item 26 and 27: wherein the intermediate portion includes third tubular wall portion 26 and fourth tubular wall portion 27), and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
an outer tubular layer (figure 1, item 22; column 4, line 42-47), wherein the outer tubular layer is a continuous layer extending from the proximal portion of the tubular body to the distal portion of the tubular body (column 4, line 42-47, see figure 1 above); and 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 
wherein the distal portion is more flexible than the intermediate portion, and wherein the intermediate portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71, and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236).
In regard to claim 71,
Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
[AltContent: textbox (Proximal portion)][AltContent: ][AltContent: arrow][AltContent: textbox (Valley )][AltContent: textbox (Peak )][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale


a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24, 25, 26, and 27: wherein the proximal portion includes proximal end portion 24, second tubular wall portion 25, third tubular wall portion 26, and fourth tubular wall portion 27) and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
an outer tubular layer (figure 1, item 22; column 4, line 42-47) forming a plurality of ribs (see figure 1 above) having peaks and valleys (portions 46 form peaks since they bow outward as supported by column 6, line 63-65 between coils as supported by column 5, line 51-55 and therefore valleys would be present at the coil as a result of peaks being present in between coils), wherein an outermost diameter of the tubular body between adjacent peaks is less than an outermost diameter of the tubular body at each peak (see figure 1 above and column 5, line 51-55); 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 
wherein: 
the distal portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50)
a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.
Storbeck teaches a plurality of helical ribs (figure 2, item 38; paragraph [0051]) at a distal portion (figure 2, item 36) of the tubular body (figure 2, item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield the same predictable result of causing increased flexibility (paragraph [0005] of Storbeck and column 6, line 63-column 7, line 11 of Gore). 
Further, Storbeck teaches that helical ribs and annular ribs could all be used to increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary 
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer and inner tubular layer of Gore in view of Storbeck to be bonded together at least in spaces between adjacent loops of the helical support to form the helical channel, as taught by Fogarty, for the purpose of maintaining the helical support within the channel (paragraph [0031] of Fogarty), and the helical support is (2) unbonded from the helical channel, as taught by Fogarty, for the purpose of preventing localized stresses that will reduce fatigue life when the tubing is flexed (paragraph [0031] of Fogarty). 
In regard to claim 79,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck teaches wherein the plurality of helical ribs are configured to provide controlled hinging (Examiner notes “configured to provide controlled hinging” is an intended use limitation and the plurality of helical ribs as modified by Storbeck are fully capable of providing controlled hinging as supported by column 6, line 67-column 7, line 7 of Gore and paragraph [0060] of Storbeck).
In regard to claim 80,

In regard to claim 81,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18).
In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30) of the catheter has a smooth inner surface (see figure 1).
In regard to claim 83,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein the distal portion (figure 1, item 28) has a length of at least about 0.4 inches (column 5, line 49-50; 3.8 cm is 1.49 inches which satisfies the limitation of a length of at least about 0.4 inches).
Claims 71, 79, and 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236). Examiner notes the second interpretation differs from the first interpretation in terms of the proximal portion.
In regard to claim 71,
Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
[AltContent: textbox (Proximal portion)][AltContent: ][AltContent: arrow][AltContent: textbox (Valley )][AltContent: textbox (Peak )][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale


a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24, and 25: wherein the proximal portion includes proximal end portion 24 and second tubular wall portion 25) and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
an outer tubular layer (figure 1, item 22; column 4, line 42-47) forming a plurality of ribs (see figure 1 above) having peaks and valleys (portions 46 form peaks since they bow outward as supported by column 6, line 63-65 between coils as supported by column 5, line 51-55 and therefore valleys would be present at the coil as a result of peaks being present in between coils), wherein an outermost diameter of the tubular body between adjacent peaks is less than an outermost diameter of the tubular body at each peak (see figure 1 above and column 5, line 51-55); 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 
wherein: 
the distal portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50)
a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.
Storbeck teaches a plurality of helical ribs (figure 2, item 38; paragraph [0051]) at a distal portion (figure 2, item 36) of the tubular body (figure 2, item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield the same predictable result of causing increased flexibility (paragraph [0005] of Storbeck and column 6, line 63-column 7, line 11 of Gore). 
Further, Storbeck teaches that helical ribs and annular ribs could all be used increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to 
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer and inner tubular layer of Gore in view of Storbeck to be bonded together at least in spaces between adjacent loops of the helical support to form the helical channel, as taught by Fogarty, for the purpose of maintaining the helical support within the channel (paragraph [0031] of Fogarty), and the helical support is (2) unbonded from the helical channel, as taught by Fogarty, for the purpose of preventing localized stresses that will reduce fatigue life when the tubing is flexed (paragraph [0031] of Fogarty). 
In regard to claim 79,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck teaches wherein the plurality of helical ribs are configured to provide controlled hinging (Examiner notes “configured to provide controlled hinging” is an intended use limitation and the plurality of helical ribs as modified by Storbeck are fully capable of providing controlled hinging as supported by column 6, line 67-column 7, line 7 of Gore and paragraph [0060] of Storbeck).
In regard to claim 81,

In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30) of the catheter has a smooth inner surface (see figure 1).
In regard to claim 83,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein the distal portion (figure 1, item 28) has a length of at least about 0.4 inches (column 5, line 49-50; 3.8 cm is 1.49 inches which satisfies the limitation of a length of at least about 0.4 inches).
In regard to claim 84,
[AltContent: textbox (Intermediate portion)][AltContent: ][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: textbox (Valley )][AltContent: textbox (Peak )][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale


Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches further comprising an intermediate portion (figure 1, item 26 and 27) having less flexibility than the distal portion and greater flexibility than the proximal portion (column 3, line 6-11 and column 4, line 47-50).
[AltContent: ]Claims 71, 79, 81-83, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236). Examiner notes the third interpretation differs from the first and second interpretations in terms of the proximal portion and distal portion.
In regard to claim 71,
[AltContent: ]Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
[AltContent: textbox (Distal portion)][AltContent: textbox (Proximal portion)][AltContent: arrow][AltContent: textbox (Valley )][AltContent: textbox (Peak )][AltContent: arrow][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale


a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24) and a distal portion (figure 1, item 25, 26, 27 and 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
an outer tubular layer (figure 1, item 22; column 4, line 42-47) forming a plurality of ribs (see figure 1 above) having peaks and valleys (portions 46 form peaks since they bow outward as supported by column 6, line 63-65 between coils as supported by column 5, line 51-55 and therefore valleys would be present at the coil as a result of peaks being present in between 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 above; column 5, line 11-14) and having adjacent loops spaced axially apart (column 5, line 42-49); and 
wherein: 
the distal portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50)
a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.
Storbeck teaches a plurality of helical ribs (figure 2, item 38; paragraph [0051]) at a distal portion (figure 2, item 36) of the tubular body (figure 2, item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield 
Further, Storbeck teaches that helical ribs and annular ribs could all be used increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical ribs in place of annular ribs since it has been held that substituting parts of an invention involves only routine skill in the art.
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer and inner tubular layer of Gore in view of Storbeck to be bonded together at least in spaces between adjacent loops of the helical support to form the helical channel, as taught by Fogarty, for the purpose of maintaining the helical support within the channel (paragraph [0031] of Fogarty), and the helical support is (2) unbonded from the helical channel, as taught by Fogarty, for the purpose of preventing localized stresses that will reduce fatigue life when the tubing is flexed (paragraph [0031] of Fogarty). 
In regard to claim 79,

In regard to claim 81,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18).
In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30) of the catheter has a smooth inner surface (see figure 1).
In regard to claim 83,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore further teaches wherein the distal portion (figure 1, item 25, 26, 27, and 28) has a length of at least about 0.4 inches (column 5, line 26-18: wherein the combined length of portions 25 and 26 is 15 cm; column 5, line 37-38: wherein portion 27 is 11 cm; column 5, line 49-50: portion 28 is 3.8 cm in length; Examiner notes 29.8 cm satisfies the limitation of a length of at least about 0.4 inches).
In regard to claim 98,
[AltContent: ][AltContent: ][AltContent: textbox (Distal portion)][AltContent: textbox (Proximal portion)][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale

Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Fogarty teaches wherein the helical channel extends only through the distal portion of the tubular body (see figure 1 of Gore where the helical channel extends only through the distal portion of the tubular body to accommodate support 38; Examiner notes support 38 is not in the identified proximal portion 24).
Claims 72-74, and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) further in view of Taylor (U.S. patent no 6464632). Examiner notes the rejection of claims 72-74, and 95-96 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 72,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore further teaches wherein at least one of the inner and outer tubular layers comprises PTFE (inner layer 20; column 4, line 39-42).
Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).

Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 73,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore further teaches wherein at least one of the inner and outer tubular layers comprises PTFE (inner tubular layer; column 4, line 39-42), and wherein the PTFE has a wall thickness of no more than about 0.004 inches (column 4, line 39-42).
Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE, and wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized 
In regard to claim 74,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore further teaches wherein at least one of the inner and outer tubular layers comprises PTFE (inner tubular layer; column 4, line 39-42), and the PTFE has a wall thickness of no more than 0.002 inches (column 4, line 39-42).
Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE, and the ePTFE has a wall thickness of no more than 0.002 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 95,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 72. Gore as modified by Taylor teaches wherein the inner tubular layer comprises ePTFE (see analysis of 
In regard to claim 96,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 95. Gore further teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18 of Gore).
Claims 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) further in view of Lim (U.S. PG publication 20170072163). Examiner notes the rejection of claim 76 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 76,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore further teaches wherein the helical support is metal (column 2, line 7-8).
Gore in view of Storbeck in view of Fogarty fails to disclose the wherein the helical support comprises a Nitinol wire, and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches.
Lim teaches wherein the helical support (figure 1B, item 170; paragraph [0036]) comprises a Nitinol wire (paragraph [0037]), and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches (paragraph [0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the Nitinol wire of Lim for the metal wire of Gore, as taught by Lim, because the substitution is a simple substitution that would yield the same predictable result of providing reinforcement (column 1, line 66-column 2, line 6 of Gore). 

Additionally It would have been an obvious matter of design choice to modify Gore in view of Storbeck in view of Fogarty to include wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. 
In regard to claim 78,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore in view of Storbeck in view of Fogarty fails to disclose wherein the inner tubular layer comprises two distinct sections, the two distinct sections comprising a proximal section and a distal section, and wherein the proximal section and the distal section of the inner tubular layer comprise different materials.
Lim teaches wherein the inner tubular layer (figure 3, item 313; paragraph [0042]: wherein the inner structure can be formed of a single layer) comprises two distinct sections (figure 3, item 319 and 320), the two distinct sections comprising a proximal section (figure 3, item 319) and a distal section (figure 3, item 320), and wherein the proximal section and the distal section of the inner tubular layer comprise different materials (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tubular layer of Gore in view of Storbeck in view of Fogarty to include two distinct sections, the two distinct sections comprising a .
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) in view of Taylor (U.S. patent no 6464632) further in view of Kennelly (U.S.PG publication 20150174364). Examiner notes the rejection of claim 97 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 97,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 96.
Gore further teaches wherein the outer tubular layer comprises nylon at the proximal portion (portion 24 which is in the proximal portion comprises nylon; column 4, line 67-column 5, line 3) of the tubular body.
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the wherein the outer tubular layer comprises polyether block amide at the proximal portion of the tubular body.
Kennelly teaches a proximal portion (figure 1, item 4) comprises polyether block amide (paragraph [0044]: The nylon material is Pebax). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Storbeck in view of Fogarty in view of Taylor to substitute the nylon material of Gore for a nylon which is polyether block amide, as taught by Kennelly, because the substitution is a simple substitution that would yield the same predictable result of being a suitable material for the tubular body (see paragraph [0044] of Kennelly).  

[AltContent: ]Claims 99, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) further in view of Lim (U.S. PG publication 20170072163).
[AltContent: textbox (Proximal portion)]In regard to claim 99,
[AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    13
    media_image1.png
    Greyscale


Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (figure 1, item 24 and 25) and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1); 
an outer tubular layer (figure 1, item 22; column 4, line 42-47) defining peaks and valleys (portions 46 form valleys since they bow inward as supported by column 7, line 8-9 between coils as supported by column 5, line 51-55 and therefore peaks would be present at the coil as a result of valleys being present in between coils); and 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and having adjacent loops (figure 1, item 42) spaced axially apart (column 5, line 42-49) between each valley of the outer tubular layer (as noted 
wherein the distal portion of the tubular body is more flexible than the proximal portion of the tubular body (column 3, line 6-11 and column 4, line 47-50).
Gore fails to disclose wherein the inner tubular layer includes a proximal section and a distal section, and wherein a material of the proximal section is different than a material of the distal section.
Lim teaches wherein the inner tubular layer (figure 3, item 313; paragraph [0042]: wherein the inner structure can be formed of a single layer) includes a proximal section (figure 3, item 319) and a distal section (figure 3, item 320), and wherein a material of the proximal section is different than a material of the distal section (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tubular layer of Gore to include a proximal section and a distal section, and wherein a material of the proximal section is different than a material of the distal section, as taught by Lim, for the purpose of achieving a desired gradual flexibility and properties (paragraph [0043] and [0023] of Lim).
In regard to claim 103,
Gore in view of Lim teaches the catheter as in claim 99.
Gore further teaches wherein the helical support is metal (column 2, line 7-8).
Gore fails to disclose wherein the helical support comprises a Nitinol wire, and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches.
Lim teaches wherein the helical support (figure 1B, item 170; paragraph [0036]) comprises a Nitinol wire (paragraph [0037]), and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches (paragraph [0037]).

Further, Lim teaches that a metal and Nitinol could all be used as materials of a helical support to achieve the same result (paragraph [0037] of Lim) and thus a metal and Nitinol were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a Nitinol wire in place of a metal wire since it has been held that substituting parts of an invention involves only routine skill in the art.
Additionally It would have been an obvious matter of design choice to modify Gore to include wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. 
Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Lim (U.S. PG publication 20170072163) further in view of Fogarty (U.S. PG publication 20090240236)
In regard to claim 100,
Gore in view of Lim teaches the catheter as in claim 99.
Gore in view of Lim is silent as to wherein the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6).
.
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Lim (U.S. PG publication 20170072163) further in view of Taylor (U.S. patent no 6464632).
In regard to claim 101,
Gore in view of Lim teaches the catheter as in claim 99.
Gore further teaches wherein at least one of the inner tubular layer and the outer tubular layer comprises PTFE (inner tubular layer 20; column 4, line 39-42), and wherein the PTFE has a wall thickness of no more than about 0.004 inches (column 4, line 39-42).
Gore in view of Lim fails to disclose wherein at least one of the inner tubular layer and the outer tubular layer comprises ePTFE, and wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious .
Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Lim (U.S. PG publication 20170072163) further in view of Kennelly (U.S.PG publication 20150174364).
In regard to claim 102,
Gore in view of Lim teaches the catheter as in claim 99.
Gore further teaches wherein the outer tubular layer comprises nylon (portion 24 which is a part of the outer tubular layer comprises nylon; column 4, line 67-column 5, line 3).
 Gore in view of Lim fails to disclose wherein the outer tubular layer comprises polyether block amide.
Kennelly teaches a tubular layer (figure 1, item 4) comprises polyether block amide (paragraph [0044]: The nylon material is Pebax). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Lim to substitute the nylon material of Gore for a nylon which is polyether block amide, as taught by Kennelly, because the substitution is a simple substitution that would yield the same predictable result of being a suitable material for the tubular body (see paragraph [0044] of Kennelly).  
Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977).
In regard to claim 105,
Gore discloses the catheter of claim 104, wherein the outer layer forms a plurality of ribs (figure 1, item 46) at the distal portion of the tubular body (see figure 1).
Gore fails to disclose a plurality of helical ribs at the distal portion of the tubular body.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield the same predictable result of causing increased flexibility (paragraph [0005] of Storbeck and column 6, line 63-column 7, line 11 of Gore). 
Further, Storbeck teaches that helical ribs and annular ribs could all be used increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical ribs in place of annular ribs since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) further in view of Taylor (U.S. patent no 6464632).
In regard to claim 106,
Gore discloses the catheter of claim 104, wherein the inner tubular layer includes PTFE (column 4, line 39-42) having a wall thickness of no more than about 0.004 inches (column 4, line 39-42). 
Gore fails to disclose wherein the inner tubular layer includes ePTFE.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).

Response to Arguments
Applicant’s arguments with respect to claims 71-74, 76, 78-84, and 95-106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783